Case 19-70323-hdh11 Doc 74 Filed 06/08/20      Entered 06/08/20 16:46:06    Page 1 of 3


Hank Rugeley
State Bar No. 17382900
hank@ddhrlaw.com
DAVISON RUGELEY, L.L.P.
900 Eighth Street, Suite 1102
Wichita Falls, Texas 76301
(940) 766-1388

ATTORNEYS FOR FIRSTCAPITAL BANK OF TEXAS, N.A.

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                           WICHITA FALLS DIVISION

IN RE:                                     '
                                           '
MICHAEL EDWARD LEDUE AND                   '   CASE NO. 19-70323-11
CONSTANCE ELLEN LEDUE,                     '
                                           '
DEBTORS.                                   '

    OBJECTION TO CONFIRMATION AND DISCLOSURE STATEMENT

       FirstCapital Bank of Texas, N.A. (“FirstCapital”) files this its Objection to

Confirmation and Disclosure Statement and would show the Court the following:

       1.      Claims of FirstCapital.      On the petition date, FirstCapital held

claims against Michael Edward Ledue in the total amount of $289,997.95 as set forth

in the following claims:

                 POC NUMBER             AMOUNT                BASIS
                     12                $166,488.26            Loan
                     13                $29,804.16             Loan
                     14                $59,344.32            Guaranty
                     15                $34,361.21            Guaranty

Debtor has not objected to the claims of FirstCapital.

       2.      Objection to Disclosure Statement.        The disclosure statement is

the primary mechanism for a creditor to make a determination whether to vote for or

against a plan.    The disclosure statement fails to provide meaningful information on


OBJECTION TO CONFIRMATION AND DISCLOSURE STATEMENT                         PAGE 1 OF 3
Case 19-70323-hdh11 Doc 74 Filed 06/08/20         Entered 06/08/20 16:46:06    Page 2 of 3



what unsecured creditors will receive, on what will distributions be determined, and

how an unsecured creditor can determine the expected, much less minimum payment,

the creditor will receive.    Debtor’s liquidation analysis states liquidation value

analysis of $435,375.00.     This should more than support a payment of 100% to

unsecured creditors; yet, the proposed plan provides for a 5% payment to unsecured

creditors.

      3.     Not Fair and Equitable.        FirstCapital has voted against the plan.

Furthermore, FirstCapital represents 90% of the unsecured creditor class.

Accordingly, the plan must be fair and equitable to the unsecured creditors.

FirstCapital is entitled to the present value of its claims.        A five percent (5%)

payment to unsecured creditors fails the fair and equitable test.     Furthermore, the

plan fails to provide any meaningful analysis on Debtors’ projected disposable income.

      4.     Liquidation Test.        Under the liquidation test and the Debtors’

liquidation analysis, unsecured creditors would be paid in full. A five percent (5%)

payment to unsecured creditors fails the liquidation test.

      5.     Lack of Good Faith.       Under the totality of circumstances test at 11

U.S.C. § 1129(a)(3), the plan lacks good faith.    For example, the Debtors’ business as

a practical matter is the same as Debtors’ old business.     Debtors have simply taken

the assets, operations, and customers of their old business, on which FirstCapital

held a first-lien security interest, and opened a new business with the same assets,

operations, and customers.

      WHEREFORE,          PREMISES      CONSIDERED,          FirstCapital     prays   that

confirmation be denied.


OBJECTION TO CONFIRMATION AND DISCLOSURE STATEMENT                            PAGE 2 OF 3
Case 19-70323-hdh11 Doc 74 Filed 06/08/20                                                         Entered 06/08/20 16:46:06                               Page 3 of 3



              Date: June 8, 2020

                                                                                                  Respectfully submitted,

                                                                                                  DAVISON RUGELEY, L.L.P.
                                                                                                  900 Eighth Street, Suite 1102
                                                                                                  Wichita Falls, Texas 76301
                                                                                                  (940) 766-1388

                                                                                                  By: /s/ Hank Rugeley
                                                                                                        Hank Rugeley
                                                                                                        State Bar No. 17382900

                                                                                                  ATTORNEYS FOR FIRSTCAPITAL
                                                                                                  BANK OF TEXAS, N.A.

                                                        CERTIFICATE OF SERVICE

      I hereby certify that on June 8, 2020, a true and correct copy of the foregoing
was served on all parties of record via ECF or first-class mail as follows:

John A. Leonard                                                                                Tara LeDay
Leonard Key & Key                                                                              McCreary, Veselka, Bragg, & Allen, P.C.
P.O. Box 8385                                                                                  P.O. Box 1269
Wichita Falls, Texas 76307                                                                     Round Rock, Texas 78680

U. S. Trustee                                                                                  Gregory A. Ross
1100 Commerce Street, Room 976                                                                 4245 Kemp Blvd., Suite 308
Dallas, Texas 75242-1496                                                                       Wichita Falls, Texas 76308

Jeanmarie Baer                                                                                 Stephen Weikai Wu
Perdue Brandon Fielder Collins & Mott                                                          Mackie, Wolf, Zientz and Mann, P.C.
P.O. Box 8188                                                                                  14160 N. Dallas Pkwy., Suite 900
Wichita Falls, Texas 76307                                                                     Dallas, Texas 75254

Jonathan Richard Ellzey
Elder & Bickings
320 E. Third Street
Burkburnett, Texas 76354

                                                                                                  /s/ Hank Rugeley
                                                                                                  Hank Rugeley
HTTPS://DDHRLAW.SHAREPOINT.COM/SITES/TEAM.ALL/SHARED DOCUMENTS/FIRSTCAPITAL BANK OF TEXAS/6011.118 MELM CITY-LEDUE/BANKRUPTCY/OBJ TO CONFIRMATION.DOCX




OBJECTION TO CONFIRMATION AND DISCLOSURE STATEMENT                                                                                                       PAGE 3 OF 3
